Order filed September 3, 2020




                                       In The

                        Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01053-CV
                                   ____________

      DIOGU LAW FIRM PLLC; DIOGU KALU DIOGU II, Appellant

                                         V.

 DAVID MELANSON; DENISE ROBBINS; EDDIE M. KRENEK; TRICIA
                      KRENEK, Appellees


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-251076

                                      ORDER

      On August 6, 2019, appellant filed a brief in this matter. On October 28,
2019, this court denied appellant’s request to file an amended brief. On that same
day, an amended brief was received at this court, but not filed. That brief is struck.
On December 5, 2019, the same day this appeal was submitted to the court on the
briefs, appellant attempted to file another brief without seeking leave of court. That
brief is struck. The court will consider only appellant’s August 6, 2019 brief in
deciding this appeal.

                                   PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.